Action to recover land. Plaintiff claims title to the land described in the complaint under deed executed by city clerk and tax collector of *Page 825 
the city of Kinston, N.C. At close of plaintiff's evidence, defendant's motion for judgment of nonsuit was allowed. From judgment dismissing the action, plaintiff appealed.
An examination of this record, with a consideration of the briefs filed in this Court discloses no error. The judgment is sustained upon authority of Slagle v. Price, 189 N.C. 757, and must be
Affirmed.